Citation Nr: 0330444	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  93-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES
1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis.  

2.  Entitlement to a separate evaluation for chronic pain 
syndrome (apart from service-connected disability 
characterized as psychophysiologic musculoskeletal reaction, 
with post-traumatic stress disorder, headaches, and chronic 
benign pain syndrome, currently evaluated as 100 percent 
disabling).   

3.  Entitlement to an increased rating for chronic maxillary 
sinusitis, currently rated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On January 10 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA (1) 
orthopedic, (2) neurologic, 
(3) psychiatric and (4) otolaryngologic 
(5) sinus and (6) general medical 
examinations, to determine both the 
severity of all service-connected 
disabilities, separate and apart from 
symptoms of non-service-connected 
disabilities, and the etiology of all 
pathology found on examination, including 
the severity and etiology of any 
psychophysiologic musculoskeletal 
reaction, PTSD, chronic pain syndrome, 
headaches, sinusitis, joint pain, or 
arthritic disorders.  Send the claims 
folder to each VA examiner for their 
review of pertinent documents.  

Specifically request that each examiner 
note not only that the veteran's claim 
file was reviewed, but include reference 
in the VA examination reports as to the 
veteran's documented clinical history 
from April 1990 to the present, as well 
as the matters raised in the Board's 
Remands dated in August 1997 and January 
2001, copies of which should be provided 
to the examiners.  

NOTE: The Board specifically requires a 
determination as to:

(1) the approximate duration and number 
of incapacitating episodes of sinusitis 
per year;

(2) the existence, severity and etiology 
of any headaches, and the relationship, 
if any, between headaches and arthritis;

(3) both the current severity of the 
veteran's service-connected 
psychophysiologic and sinusitis 
disabilities, as well as the severity of 
these two service-connected disabilities 
at all stages of the present appeal - 
from April 1990 to the present.  

(4) ask the general medical examining 
physician to address the matter of the 
extent of any functional and industrial 
impairment which results from the 
veteran's service-connected disabilities.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




